 
AMENDMENT 5 TO JOINT EXPLORATION AGREEMENT


This Amendment 5 (“Fifth Amendment”) to that certain Joint Exploration Agreement
(“JEA”) dated March 30, 2008 by and between MorMeg, LLC, a Kansas limited
liability company, referred to herein as “MorMeg,” and EnerJex Resources, Inc.,
a Nevada corporation, referred to herein as ”EnerJex” is effective as of
December 31, 2009. MorMeg and EnerJex are jointly referred to herein as “the
parties”.


Recitals


A.           Pursuant to Section C and D1 of the JEA, EnerJex was to provide
$4,000,000 in funding toward the development of Black Oaks (the “Minimum
Funding”);


B.           Pursuant to Section D.5. of the JEA, following the Minimum Funding,
EnerJex was required to, within a reasonable length of time, secure and
contribute additional funding so as not to cause more than thirty (30) days
delay of project activities due to lack of funding to develop Black Oaks;


C.           On or about July 3, 2008, EnerJex entered a new three-year $50
million senior secured credit facility with Texas Capital Bank, N. A. (the
“Credit Facility”); and


D.           MorMeg and EnerJex desire to amend the JEA pursuant to the terms of
this Fifth Amendment.


NOW, THEREFORE, for and in consideration of the foregoing, and of the mutual
covenants, agreements, undertakings, representations and warranties contained
herein, the parties hereto agree as follows:


1. 
Section D5 of the JEA is hereby amended and restated in its entirety as follows:



5.  Notwithstanding anything to the contrary herein or elsewhere, EnerJex will
have until March 31, 2010 (the “Additional Capital Deadline”) to contribute
additional capital towards the development of Black Oaks, and within a
reasonable length of time thereafter, secure and contribute additional funding
so as not to cause more than thirty (30) days delay of project activities due to
lack of funding to complete the project. In the event EnerJex is not successful
in obtaining additional funding, or all funding, to complete the Black Oaks
development described in Section 6, MorMeg may cancel and declare the JEA of no
force and effect from the point of cancellation forward. In the event of
cancellation of the JEA by MorMeg, the following procedure and formula will be
used to distribute the ownership and pay the debts of the project.
 
A. 
The project revenues from whatever source will be used to repay all debt
associated with the project, including without limitation any loan or debt
incurred by EnerJex to obtain funding for the Black Oaks Project.

 
 
 
1

--------------------------------------------------------------------------------

 
 
 
B. 
When the project debt is paid, the working interest of the individual leases
within the Black Oaks block will be assigned to EnerJex in the undivided
interest that the total EnerJex investment bears to the total of that investment
plus the pre-project commencement value stated in paragraph 2 of the Recitals,
with the remaining undivided interest (which shall not be a carried interest)
being assigned to MorMeg. The parties agree to reassign working interest if
necessary to redistribute the working interest according to the above formula.



1. 
In the event of a conflict between this Fifth Amendment and the JEA and any
amendments thereto, this Fifth Amendment shall prevail to the extent of such
conflict.



2. 
This Fifth Amendment shall be of no force and effect upon a material default by
EnerJex under the Credit Facility.



3. 
Other than as specifically provided in this Fifth Amendment, all other
provisions of the JEA shall remain in full force and effect.  This Fifth
Amendment constituting the sole and entire agreement between the parties as to
the matters contained herein, and supersedes any and all conversations, letters
and other communications which may have been disseminated by the parties
relating to the subject matter hereof, all of which are void and of no effect.



4. 
Any capitalized terms not defined herein have the meaning set forth in the JEA.



5. 
This Fifth Amendment may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument, and the parties
hereto may execute this Fifth Amendment by signing any such counterpart.



6. 
The parties hereby agree to take or cause to be taken such action, and to do and
perform all such other acts and things as are necessary, advisable or
appropriate to carry out the intent and terms of this Fifth Amendment



IN WITNESS WHEREOF, the parties have executed this Fifth Amendment as of the
31st day of December, 2009.
 
 
MorMeg:


MORMEG, LLC, a Kansas limited liability company
     
By:
/s/ Mark Haas
 
Name: Mark Haas
 
Title: Managing Member
 

 
 
 
2

--------------------------------------------------------------------------------

 
 
EnerJex:


EnerJex Resources, Inc., a Nevada corporation
     
By:
[ex1015sig.jpg]
 
Name: Steve Cochennet
 
Title: Chief Executive Officer
 


 
3

--------------------------------------------------------------------------------

 